J-S13028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DENISE C. BELKE                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    STEPHEN W. BELKE                           :
                                               :
                       Appellee                :      No. 1017 MDA 2021

                   Appeal from the Order Entered June 22, 2021
                  In the Court of Common Pleas of Berks County
                         Civil Division at No(s): 13-3879


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 07, 2022

        Appellant, Denise C. Belke (“Ex-Wife”), appeals from the order entered

in the Berks County Court of Common Pleas, which declined to enforce the

provisions of the parties’ post-nuptial agreement in this equitable distribution

matter. We vacate and remand for further proceedings.

        This Court has previously set forth some of the relevant facts and

procedural history of this case as follows:

           This case has a long and torturous history made more
           complicated by [Appellee] Stephen W. Belke’s (“Ex-
           Husband”) living and working in Europe and his total lack of
           involvement in the latter stages of this litigation. The
           parties met in Virginia where Ex-Wife was a student at
           George Mason University and Ex-Husband was an officer in
           the United States Marine Corps.        Ex-Husband earlier
           received a degree in chemical engineering from the
           University of Rochester. The parties married in March 1988
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13028-22


       and lived at various military installations. After Ex-Wife
       gave birth to the parties’ first child, they decided that she
       would be a stay-at-home mother. She stopped working.
       Ex-Husband eventually left the armed services and took a
       job as an engineer with a company in Indiana. Ex-Husband
       was promoted to a series of management positions. After
       seven years, he left the company to become a production
       manager for ICI Paints in Berks County starting in the year
       2000.

       The parties purchased a home in Berks County but also lived
       for a time in Manhattan Beach, California where ICI had a
       plant. The parties ultimately returned to their home in Berks
       County. AkzoNobel purchased ICI Paints and for five years,
       Ex-Husband travelled back and forth from Berks County to
       AkzoNobel’s plant in Cleveland.

       In November 2007, Ex-Wife learned that Ex-Husband had
       been involved in extramarital affairs. When confronted by
       Ex-Wife, Ex-Husband admitted to the affairs and out of
       remorse suggested the parties enter into a post-nuptial
       agreement (the “Agreement”). The Agreement was drafted
       by Ex-Wife’s counsel and the parties signed it on December
       12, 2008. It provided, inter alia, that in the event [of] Ex-
       Husband’s continued extramarital sexual activity, Ex-Wife
       would receive 100% of the marital assets and 60% of Ex-
       Husband’s [present and future] income.

       Subsequently, AkzoNobel provided Ex-Husband with an
       opportunity to work at their industrial coating division in
       Amsterdam, Netherlands. Ex-Husband accepted this offer
       and the parties leased an apartment in Amsterdam. Ex-Wife
       would visit Ex-Husband in Europe from time to time, but she
       primarily resided in Berks County. Ex-Husband periodically
       returned to the United States to spend time with Ex-Wife
       and go on family vacations. During this time, the parties
       engaged in serious arguments. The relationship between
       them was tumultuous and dysfunctional.

       Ex-Husband eventually contacted Ex-Wife in February 2012
       and told her he did not see a way forward for the parties’
       relationship and expressed a desire for a divorce. Ex-
       Husband then filed for divorce on May 2, 2012, but later
       withdrew this action nine months later. On March 20, 2013,

                                   -2-
J-S13028-22


       Ex-Wife filed the instant divorce action. On March 22, 2016,
       Ex-Husband filed a motion to bifurcate the divorce
       proceedings. Following a hearing, the trial court granted the
       motion on December 28, 2016. On the same day, the trial
       court decreed the parties divorced, but retained jurisdiction
       over all economic issues.

       Following extensive hearings, the divorce master, on August
       15, 2016, issued a report recommending that the trial court
       find the Agreement valid and that the marital estate be
       divided in accordance with the terms of the same. The
       parties stipulated before the divorce master that the
       Agreement was valid.

       As of the date of the master’s hearings, Ex-Wife resided part
       time in Pennsylvania and part time in California. Ex-Wife is
       employed as a flight attendant currently earning a gross
       income of approximately $40,000.00 per year.

       Since October 2010, Ex-Husband has resided in the
       Netherlands, initially holding a position there with
       AkzoNobel. In 2014, his position with AkzoNobel ended, and
       he commenced his current position with Starbucks, N.A., in
       the Netherlands. Although Ex-Husband’s income was in
       dispute, the trial court found that in 2012, he had a gross
       income, including wages and bonuses, of $454,594.00, and
       $94,599.00 in benefit income or perquisites, for a total
       income of $549,193.00. In 2013, Ex-Husband earned a
       total of $684,307.00, consisting of $450,050.00 in wage
       income and $234,257.00 in benefit income. For 2014, his
       aggregate income was $870,1236.00, consisting of
       $644,685.00 in wages and $225,438.00 in benefit income.
       In 2015, his total income was $655,613.00, consisting of
       $511,957.00 in wages and $143,656.00 in benefits. Ex-
       Husband was subject to a 36 percent tax rate on all income.

       Upon receiving the master’s report, the parties’ filed
       exceptions.

                               *    *    *

       By an opinion dated August 11, 2017 and filed on August
       14, 2017, the trial court sua sponte determined that the
       Agreement was invalid, and thus unenforceable. As a result,

                                   -3-
J-S13028-22


       the trial court dismissed the parties’ exceptions and
       remanded the case to the divorce master for further
       proceedings. On August 30, 2017, Ex-Wife filed a petition
       for certification of interlocutory appeal regarding the August
       14, 2017 order. On September 7, 2017, the trial court
       certified the order. The following day, Ex-Wife appealed to
       this Court (140[9] MDA 2017). On December 16, 2017,
       based on Ex-Husband’s application, we quashed as
       interlocutory Ex-Wife’s appeal.

       On April 4, 2018, Ex-Husband’s counsel withdrew her
       appearance and Ex-Husband entered his appearance pro se.
       Thereafter, and continuing to (at least) October 31, 2019,
       Ex-Husband took no part in these proceedings.

                                *    *    *

       The divorce master’s hearing on remand was held on
       September 27, 2018 with Ex-Wife being the only witness.
       On April 13, 2019, the divorce master filed his report and
       recommendation and proposed divorce decree. The master
       recommended distributing 70% of marital assets to Ex-Wife
       and 30% to Ex-Husband, assets being defined according to
       23 Pa.C.S.A. § 3501. The master further recommended Ex-
       Husband pay alimony to Ex-Wife in the amount of
       $11,000.00 per month for 8 years, that each party is
       responsible for their own debts and obligations and that
       each party retain items of personalty titled in his or her
       name or in the party’s possession. Finally, the master
       recommended Ex-Husband pay 60% of Ex-Wife’s attorney’s
       fees.

       On April 23, 2019, Ex-Wife filed 16 exceptions to the
       master’s report…. On October 31, 2019, the trial court
       issued an order, granting in part and denying in part Ex-
       Wife’s exceptions. Moreover, consistent with the master’s
       recommendation, the trial court decreed, among other
       things, that: (1) Ex-Wife shall receive 70% ($574,377.51)
       of the marital assets valued at $820,482.15; (2) Ex-
       Husband shall pay to Ex-Wife $11,000.00 per month in
       alimony for 8 years; and (3) the parties shall be responsible
       for their own debts and obligations. In support of its
       October 31 order, the trial court filed a detailed opinion,
       wherein it also incorporated its opinion dated August 14,

                                    -4-
J-S13028-22


         2017, as amended by its September 7, 2017 order.
         Thereafter, Ex-Wife appealed from the September 7, 2017
         order, which we previously had declared interlocutory when
         we quashed her appeal, and the…October 31, 2019 order.
         The trial court did not direct her to file a Pa.R.A.P. 1925(b)
         statement of errors complained of on appeal.

Belke v. Belke, No. 1933 MDA 2019, unpublished memorandum at 2-9

(Pa.Super. filed Feb. 19, 2021) (internal footnotes and emphasis omitted).

      On appeal from the October 31, 2019 order, Ex-Wife argued the court

erred in sua sponte questioning the validity of the Agreement and declaring

the Agreement void and unenforceable. On February 19, 2021, this Court

agreed with Ex-Wife and held that “the trial court erred when it, sua sponte,

declared the Agreement void and unenforceable, despite the parties

stipulating to its validity before the master in 2016.” Id. at 12-13. Therefore,

this Court remanded the matter for the trial court to decide the parties’

exceptions filed from the August 15, 2016 master’s report.           This Court

expressly directed the court to consider on remand whether Ex-Wife was

barred from claiming that the parties had separated after August 2011, based

on a statement Ex-Wife had made in a support action involving the parties

indicating the date of separation as August 2011. Id. at 6 n.6. This Court

further instructed that “upon determining which provision, if any, of the

Agreement applies to this case, the trial court is directed to remand the matter

to the master for further proceedings for purposes of distributing marital

assets.” Id. at 14.

      Upon remand, the court declined to hold additional proceedings,

                                     -5-
J-S13028-22


deeming the existing record sufficient for the court to resolve the matter.

(See Decision and Order, filed 6/22/21, at 6 n.3). Based on the record before

it, the court decided that the purpose of the Agreement was to preserve the

marriage; once the parties separated, the purpose no longer existed and there

would no longer be any benefit of the bargain to either party. (See id. at 12).

Thus, the court held “that enforcement of the [A]greement for a breach of

subsection 1, ‘illicit acts’ would require Ex-Wife to establish that any illicit acts

committed by Ex-Husband occurred prior to the date of separation.” (Id. at

12-13). The court then observed the master’s finding that Ex-Husband began

an intimate relationship with a woman in Amsterdam, Ms. Jordan, in early

2012.     According to Ex-Husband, however, a sexual relationship did not

develop until May or June 2012. (Id. at 13).

        Regarding the date of separation, the court noted the master’s finding

that Ex-Husband informed Ex-Wife of his intent to separate in February 2012.

(Id.) Nevertheless, the court emphasized Ex-Husband’s assertion that the

parties separated in August 2011, when Ex-Wife last cohabitated with Ex-

Husband in Amsterdam. Significantly, the court relied on Ex-Wife’s statement

in a support complaint that she had filed against Ex-Husband on March 20,

2013, indicating the date of separation was August 2011. The court disagreed

with the master’s conclusion that Ex-Wife’s statement in the support complaint

did not constitute a judicial admission. (Id. at 15). Instead, the court held

that Ex-Wife’s statement in the support complaint was a judicial admission,


                                        -6-
J-S13028-22


made for Ex-Wife’s benefit in the support action, of which the court could take

judicial notice. (Id.)

        The court further found that using August 2011 as the date of separation

was not inconsistent with other evidence presented in the divorce action. (Id.

at 16). The court acknowledged that the parties took vacations together and

celebrated holidays together after August 2011, but it indicated that parties

who have separated sometimes continue to function as a family unit for similar

purposes. (Id.) The court also acknowledged that Ex-Wife had amended the

date of separation in the support action on March 5, 2014, from August 2011

to May 2012, consistent with the date that Ex-Husband filed the divorce

complaint.    Nevertheless, the court decided that “the amendment was not

made to serve the context of the support action at all but was filed as a self-

serving document to enhance Ex-Wife’s position in the divorce, while having

no effect in the support action.” (Id. at 17). Consequently, the court held

Ex-Wife was bound by the August 2011 admission and the amendment lacked

any force or effect. (Id.) Because Ex-Husband’s relationship with Ms. Jordan

commenced after the date the court decided the parties had separated, it held

that Ex-Husband did not breach the “illicit acts” provision of the Agreement.

(Id.)

        Additionally, the court considered whether Ex-Husband had breached a

different provision of the Agreement (the “divorce” provision) by “seeking” a

divorce from Ex-Wife after the date of the Agreement. Although the court


                                      -7-
J-S13028-22


acknowledged that Ex-Husband sought a divorce when he filed a divorce

complaint in May 2012 (which he later withdrew in 2013), the court noted that

Ex-Wife’s counsel wrote a letter to Ex-Husband’s counsel immediately

preceding the filing of the divorce action asking Ex-Husband to initiate the

divorce proceedings.   The court decided that Ex-Wife’s “change of position

acts as a waiver” of the “divorce” subsection of the Agreement. Thus, the

court held that Ex-Husband’s filing of a divorce complaint in May 2012 did not

run afoul of the Agreement. (Id. at 19). Moreover, the court held that a

clause prohibiting a party from filing a divorce complaint at any time in the

future is improper, unenforceable, and against public policy. (Id.).

      In sum, the court decided that Ex-Husband was not subject to any

penalties arising out of a breach of the Agreement, and that the Agreement

should not be enforced in equitably distributing the marital estate. Rather,

the court determined that equitable distribution should be governed by the

terms and conditions of the Divorce Code. (Id. at 19-20). By order entered

June 22, 2021, the court reinstated the equitable distribution scheme as

previously set forth in the October 31, 2019 order, such that Ex-Wife would

be awarded 70% of the marital assets and Ex-Husband would be awarded

30% of the marital assets.       The court valued the marital assets at

$820,482.15, with Ex-Wife to receive $574,337.51. The court further directed

Ex-Husband to pay Ex-Wife alimony in the amount of $11,000.00/month for

eight years. (See Equitable Distribution Decree, June 22, 2021, at 1).


                                    -8-
J-S13028-22


        Ex-Wife timely filed a notice of appeal on July 20, 2022. The court did

not order, and Ex-Wife did not file, a concise statement of errors complained

of on appeal per Pa.R.A.P. 1925(b).

        Ex-Wife raises the following issues for our review:

           Whether the trial court erred by failing to comply with the
           directions of the Pennsylvania Superior Court in the order of
           the Pennsylvania Superior Court filed on February 19, 2021,
           remanding this matter to the trial court….

           Whether the trial court erred, even if it is determined that
           the trial court has complied with the directions of the
           Pennsylvania Superior Court…filed February 19, 2021….

(Ex-Wife’s Brief at 29-30) (sub-issues omitted).1

        Ex-Wife combines her issues in the argument section of her brief, and

we will do the same for purposes of disposition. (See id. at 61). Ex-Wife

initially argues that the court did not fully adhere to the remand instructions

from this Court’s prior decision.        Ex-Wife asserts that this Court expressly

directed the trial court to decide the parties’ exceptions to the master’s report.

Ex-Wife contends the court ignored this directive, determined that the

operative provisions of the Agreement were inapplicable, and reinstated its

prior October 31, 2019 order.

        Ex-Wife also argues the court erred in finding that the “illicit acts”

provision of the Agreement was inapplicable/unenforceable.          First, Ex-Wife

challenges the court’s decision that for Ex-Husband to have breached the


____________________________________________


1   Ex-Husband has not filed a responsive brief on appeal.

                                           -9-
J-S13028-22


Agreement, he must have committed an illicit act before the parties’

separation.   Ex-Wife emphasizes that the Agreement does not include any

time limit for the commission of illicit acts by Ex-Husband. Rather, Ex-Wife

maintains the Agreement prohibited Ex-Husband from engaging in illicit acts

“at any time after the date of this Agreement.” (Id. at 69). Ex-Wife claims

the court lacked authority to revise any portion of the Agreement in a way

that ran counter to what the parties intended when the contract was executed.

     Second, Ex-Wife argues the court erred in using August 2011 as the

date of the parties’ separation.   Ex-Wife highlights testimony from various

witnesses at the divorce master’s hearings demonstrating that the parties

were still together through January 2012.      Although the parties lived in

separate residences after August 2011, Ex-Wife points to testimony showing

that the parties vacationed in Rome together in August 2011, hosted a

Christmas party at their home in December 2011, and vacationed together in

Hawaii in early January 2012 during which they were publicly affectionate.

Ex-Wife emphasizes testimony from her daughter, Brooke Belke, supporting

Ex-Wife’s assertion that it was not until the end of February 2012 that Ex-

Husband informed Ex-Wife he wanted a divorce. Ex-Wife further contends

that she did not pack all her belongings when she left Amsterdam in August

2011, as she had planned to return there prior to Christmas 2011. Ex-Wife

suggests that Ex-Husband’s testimony regarding the date of separation and

date of his relationship with Ms. Jordan is incredible, particularly where Ex-


                                    - 10 -
J-S13028-22


Husband claimed he did not begin a sexual relationship with Ms. Jordan until

May or June 2012 but admitted that Ms. Jordan was his girlfriend as of March

2012. Ex-Wife insists that it is clear from the testimony of multiple witnesses

that Ex-Husband did not make his intent to end the marriage clear to Ex-Wife

until February 2012.

      Ex-Wife also argues the court erred in precluding her from disputing

August 2011 as the date of separation based on a prior statement in the

support action. Ex-Wife asserts that a date of separation used in a complaint

for support has no bearing on equitable distribution. Ex-Wife reiterates that

the testimony at the divorce master’s hearings clearly established that Ex-

Husband’s relationship with Ms. Jordan began prior to the parties’ separation.

      Further, Ex-Wife argues the court erred in finding that the “divorce”

provision of the Agreement was inapplicable or unenforceable.          Ex-Wife

stresses that the relevant provision of the Agreement is triggered if Ex-

Husband seeks a divorce from Ex-Wife “at any time after the date of this

Agreement for any reason.” (Id. at 83) (emphasis in Ex-Wife’s brief). Ex-

Wife contends the Agreement did not include an exception to this provision if

Ex-Husband sought a divorce at the request/invitation of Ex-Wife. Ex-Wife

complains the court essentially revised the language of the Agreement to

conform with the court’s “notions of fairness,” counter to what the parties

intended when the contract was signed. Moreover, Ex-Wife submits there is

no provision in the Agreement which imposes any time limit for Ex-Husband


                                    - 11 -
J-S13028-22


to seek a divorce from Ex-Wife.            Ex-Wife contends the court completely

ignored the request for a divorce that Ex-Husband filed in May 2012, which

Ex-Wife contends is a breach of the Agreement.

       Finally, Ex-Wife avers the court erred by sua sponte concluding that the

“divorce” provision of the Agreement is unenforceable as against public policy.

Ex-Wife stresses that Ex-Husband never challenged the validity of the

“divorce” clause on public policy grounds. Ex-Wife emphasizes that this Court

has already reversed the court for sua sponte deciding the Agreement is

against public policy. Ex-Wife concludes the court erred by failing to apply the

parties’ Agreement to this equitable distribution matter, and this Court must

grant relief.2 We agree relief is due.

       At the outset, we observe: “The determination of marital property rights

through prenuptial, postnuptial and settlement agreements has long been

permitted, and even encouraged.                Both prenuptial and post-nuptial

agreements are contracts and are governed by contract law.” Holz v. Holz,



____________________________________________


2 In her conclusion, Ex-Wife asks this Court to reverse and remand “with
instructions to the trial judge to recuse himself in further proceedings and for
the case to be re-assigned to another judge of the court of Common Pleas of
Berks County.” (Id. at 91). Nevertheless, Ex-Wife did not seek recusal before
the trial court prior to the instant appeal, so we will not consider her belated
request at this juncture. See Lewis v. Lewis, 234 A.3d 706, 721 (Pa.Super.
2020) (holding husband waived claims of court’s implicit bias in case where
he did not seek trial court’s recusal prior to appeal). We note, however, that
Ex-Wife filed a recusal motion on January 23, 2017, which the court denied
on May 23, 2017. The court’s denial of the 2017 recusal motion is not before
us at this time.

                                          - 12 -
J-S13028-22


850 A.2d 751, 757 (Pa.Super. 2004) (internal citations omitted), appeal

denied, 582 Pa. 700, 871 A.2d 192 (2005). “In determining whether the trial

court properly applied contract principles, the reviewing Court must decide,

based on all the evidence, whether the trial court committed an error of law

or abuse of discretion.” Lewis, supra at 711. An abuse of discretion

        is synonymous with a failure to exercise a sound,
        reasonable, and legal discretion. It is a strict legal term
        indicating that an appellate court is of the opinion that there
        was commission of an error of law by the trial court. It does
        not imply intentional wrong or bad faith, or misconduct, nor
        any reflection on the judge but means the clearly erroneous
        conclusion and judgment—one that is clearly against logic
        and the effect of such facts as are presented in support of
        the application or against the reasonable and probable
        deductions to be drawn from the facts disclosed upon the
        hearing; an improvident exercise of discretion; an error of
        law.

Id. “To the extent we must decide a question of law…our standard of review

is de novo, and our scope of review is plenary.” Id.

     Additionally:

        The fundamental rule in interpreting the meaning of a
        contract is to ascertain and give effect to the intent of the
        contracting parties. The intent of the parties to a written
        agreement is to be regarded as being embodied in the
        writing itself. The whole instrument must be taken
        together in arriving at contractual intent. Courts do
        not assume that a contract’s language was chosen
        carelessly, nor do they assume that the parties were
        ignorant of the meaning of the language they employed.
        When a writing is clear and unequivocal, its meaning must
        be determined by its contents alone.

        Only where a contract’s language is ambiguous may
        extrinsic or parol evidence be considered to determine the
        intent of the parties. A contract contains an ambiguity if it

                                    - 13 -
J-S13028-22


        is reasonably susceptible of different constructions and
        capable of being understood in more than one sense. This
        question, however, is not resolved in a vacuum. Instead,
        contractual terms are ambiguous if they are subject to more
        than one reasonable interpretation when applied to a
        particular set of facts. In the absence of an ambiguity, the
        plain meaning of the agreement will be enforced. The
        meaning of an unambiguous written instrument presents a
        question of law for resolution by the court.

Ramalingam v. Keller Williams Realty Grp., Inc., 121 A.3d 1034, 1046

(Pa.Super. 2015) (emphasis added in part and omitted in part). “Further,

absent fraud, misrepresentation, or duress, spouses should be bound by the

terms of their agreements.” Stackhouse v. Zaretsky, 900 A.2d 383, 386

(Pa.Super. 2006), appeal denied, 590 Pa. 669, 912 A.2d 838 (2006).

     Regarding remand directives from this Court:

        The issue of whether a trial court properly interpreted the
        scope of a remand order is a matter of law. As in all appeals
        raising matters of law, our standard of review is de novo,
        and our scope of review is plenary.

        A trial court has an obligation to comply scrupulously,
        meticulously, and completely with an order of [the appellate
        court] remanding a case to the trial court. The trial court is
        required to strictly comply with the mandate of the appellate
        court. Issues not included in the mandate cannot be
        considered by the trial court.

Carmen Enterprises, Inc. v. Murpenter, LLC, 185 A.3d 380, 389

(Pa.Super. 2018), appeal denied, 650 Pa. 671, 201 A.3d 725 (2019) (internal

citations, quotation marks, and emphasis omitted).

     Instantly, we address Ex-Wife’s first complaint that the court failed to

comply with this Court’s remand decision, by declining to address all of the


                                    - 14 -
J-S13028-22


parties’ exceptions to the August 15, 2016 master’s report. In this Court’s

February 19, 2021 disposition, we stated:

         Accordingly, we remand this matter to the trial court with
         direction to decide the parties’ exceptions filed in connection
         with the August 15, 2016 master’s report. Furthermore,
         upon determining which provision, if any, of the Agreement
         applies to this case, the trial court is directed to remand the
         matter to the master for further proceedings for purposes of
         distributing marital assets.

Belke, supra at 14.

      Here, the crux of the parties’ exceptions focused on whether any

provision of the Agreement applied such that it should govern the parties’

equitable distribution scheme. In the face of this Court’s decision that the trial

court had no authority to sua sponte decide the Agreement was wholly invalid,

upon remand, the court evaluated the existing record to decide whether the

“illicit acts” or “divorce” clauses of the Agreement applied.       Although the

court’s June 22, 2021 order did not expressly delineate a finding on each

party’s specific exception to the master’s report, the court’s decision analyzed

the exceptions in a global manner in making its ultimate determination that

neither the “illicit acts” nor the “divorce” clause applied to trigger enforcement

of the Agreement. Essentially, the court’s decision that the Agreement did

not apply resolved Ex-Wife’s exceptions to the master’s report and either

resolved or rendered moot Ex-Husband’s exceptions. Thus, we disagree with

Ex-Wife’s contention that the court failed to comply with our remand directive.

See Carmen Enterprises, supra.


                                     - 15 -
J-S13028-22


       Turning to whether any provision of the Agreement applied to this case,

we must analyze the language of the parties’ Agreement, which provides, in

relevant part, as follows:3

          WHEREAS, the parties were marred on March 19, 1998; and

          WHEREAS, on November 21, 2007, at approximately 2:30
          a.m., Wife received a phone call from a man…informing Wife
          that Husband had just engaged in phone sex with [his]
          pregnant girlfriend…, a co-worker of Husband, whom
          Husband had been having an extra-marital affair with since
          September 18, 2006; and

          WHEREAS, in May of 2008, Husband finally confessed to a
          faithless and degraded course of conduct that he had been
          involved in for over two (2) years including, but was not
          limited to: an extra-marital affair…; hiring escorts and
          prostitutes; frequent trips to strip clubs; engaging in phone
          sex with over one hundred (100) different women; spending
          long hours trolling, downloading and consuming online
          pornography and pornography through other mediums,
          including magazines and videos (“Illicit Acts”); and

          WHEREAS, Wife has lost faith in what she believed to be a
          happy twenty (20) plus year marriage, has now been
          subjected to the horrors of worrying about having received,
          or receiving in the future, sexually transmitted diseases, and
          is unsure Husband is able to stop engaging in Illicit Acts;
          and

          WHEREAS, Husband has subsequently been diagnosed as
          having a sex addiction by two (2) different psychologists and
          was as of the date of this Agreement under the treatment
          of both and attached hereto as Exhibit “C” are affidavits
          from both said treating psychologists that Husband is
          competent to enter into this Agreement; and
____________________________________________


3 As the parties were still married when they executed this Agreement, we will
retain using the designations “Husband” and “Wife” as set forth in the
Agreement and will not change those designations to “Ex-Husband” and “Ex-
Wife” as we do elsewhere in this disposition.

                                          - 16 -
J-S13028-22



       WHEREAS, because Husband appears remorseful for his
       actions and does not want Wife to leave or divorce him, it
       was Husband’s idea and desire to enter into a postnuptial
       agreement for the protection of Wife and his consideration
       for her remaining married to him; and

       WHEREAS, the parties have furnished to each other financial
       disclosures, receipt of which the parties hereby
       acknowledge copies of which are attached hereto as Exhibit
       “A” (“Husband’s Assets”) and Exhibit “B” (“Wife Assets”)
       (Husband’s Assets and Wife’s Assets are sometimes
       hereinafter collectively referred to as the “Assets”)
       specifically incorporated herein by reference; and

       WHEREAS, Wife has had the advice of counsel…, and
       Husband has been advised to retain separate independent
       counsel, understands the importance of separate counsel,
       has had the opportunity to retain separate counsel and has
       knowingly declined to do so; and

          NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND,
       the parties agree as follows:

                           I.     ILLICIT ACTS

       1. If Husband engages in any Illicit Act or any other sexually
       deviant acts, including but not limited to, visiting massage
       parlors, having online [sex] through chat rooms or engaging
       in same sex acts or other same sex relations, at any time
       after the date of this Agreement and Wife seeks a
       divorce as a result:

       (a) Wife shall receive the Assets as well as any assets
       acquired by Husband and Wife after the date of this
       Agreement, whether real or personal property, wherever
       located, free and clear of any liability, encumbrance, or
       accompanying debt;

       (b) Wife shall receive the greater of: (i) sixty percent (60%)
       of all Husband’s present and future income, including but
       not limited to income from salary, bonuses, and stock
       options; or (ii) One Hundred Thousand Dollars ($100,000)
       per year until the earlier of Wife’s or Husband’s death; and

                                   - 17 -
J-S13028-22



       (c) Husband shall designate Wife as the sole beneficiary and
       shall not remove her from any of Husband’s retirement
       accounts and/or life insurance policies either those in
       existence as of the date of this Agreement or those acquired
       or created after the date of this Agreement.

                               II. DIVORCE

       2. If Husband seeks a divorce from Wife at any time
       after the date of this Agreement for any reason:

       (a) The parties agree to have the herein Agreement
       incorporated but not merged into any divorce order entered
       by any court of competent jurisdiction and the entry of any
       order deemed necessary by the court to secure the
       performance of the terms and conditions of the herein
       Agreement. It is further agreed by the parties that the
       herein Agreement shall be incorporated, but shall not
       merge, into the aforesaid decree of divorce;

       (b) Wife shall receive the Assets as well as any assets
       acquired by Husband or Wife after the date of this
       Agreement, whether real or personal property, wherever
       located, free and clear of any liability, encumbrance, or
       accompanying debt;

       (c) Wife shall receive sixty percent (60%) of all Husband’s
       present and future income, from whatever source derived,
       including but not limited to income from salary, bonuses,
       and stock options, but such amount shall not be less than
       one Hundred Thousand Dollars ($100,000) per year;

       (d) Husband shall designate Wife as sole beneficiary and
       shall not remove her from Husband’s retirement accounts
       and life insurance policies; and

       (e) Husband shall pay all Wife’s legal fees and costs of court
       in connection with the divorce proceeding.

       3. If Wife seeks a divorce from Husband, not as a result of
       an Illicit Act of Husband after the date of this Agreement:

       (a) Nothing in this Agreement shall prevent Wife from

                                   - 18 -
J-S13028-22


         seeking a divorce from Husband for any reason. In such
         case, the parties agree that this Agreement shall not be
         used to determine, limit or relieve the rights and/or
         obligations of either party with respect to spousal support,
         maintenance, alimony [pendente lite], alimony, counsel
         fees or costs or any other payments of a similar nature to
         which he or she, in the absence of this Agreement might be
         entitled to by statute, including rights arising pursuant to
         the Divorce Code of 1980, as amended, or any similar laws
         of any jurisdiction which may be applicable now or at any
         future time.

(Agreement, 12/12/08, at 1-3; R.R. at 43-44) (emphasis added).

      Here, both the master and the court rejected Ex-Wife’s argument that

the date of separation was irrelevant to applicability of the Agreement due to

the language in the Agreement prohibiting Ex-Husband from engaging in “illicit

acts” “at any time after the date of this Agreement.”       In rejecting this

argument, the master decided the terms of the Agreement no longer bound

Ex-Husband after the parties separated, citing Laudig v. Laudig, 624 A.2d

651 (Pa.Super. 1993).

      In Laudig, the parties married in 1972. In 1987, husband discovered

that wife was having an extramarital affair. The parties separated, and wife

moved out of the marital home. During the separation, husband told wife that

he contemplated divorcing her.     On August 3, 1987, however, the parties

reconciled and wife moved back into the marital home. Husband then asked

wife to execute a post-nuptial agreement which would limit her marital

property rights if she had another extramarital affair.

      The parties executed a post-nuptial agreement on August 17, 1987,


                                    - 19 -
J-S13028-22


which limited wife’s marital property rights if she engaged in sexual

intercourse with anyone other than husband within 15 years, while the two

were married and living together. In 1988, wife resumed a relationship with

her former paramour.     Husband thereafter filed for divorce and sought to

enforce the parties’ agreement regarding equitable distribution.       Both the

master and the court upheld the agreement. Wife appealed, claiming, inter

alia, “that the post-nuptial agreement [did] not operate to preclude her

statutory rights in the event of divorce; it merely provide[d] for the transfer

of certain property interests in the event infidelity occurs.” Id. at 653.

      On appeal, this Court flatly rejected wife’s argument:

         The parties’ intent, as expressed in their post-nuptial
         agreement in this case, is clear.       Husband and wife
         contractually agreed to dispose of their marital property in
         a specified manner in the event of infidelity on wife’s part.
         Although the contract language does not specifically address
         a divorce proceeding, the intent to preclude any other
         equitable distribution becomes clear when the contract is
         construed as a whole. Paragraph seven of the agreement
         specifically provides that should other marital misconduct
         occur, “the normal divorce laws and settlement procedures
         would apply, including the standards setting forth equitable
         division of marital property, alimony and the like.”

         Construing the contract as a whole, it is clear that the
         parties presumed wife’s infidelity would lead to a divorce.
         Recognizing this, the parties entered into the post-nuptial
         agreement to limit wife’s right to participate in the
         distribution of marital property if the divorce followed wife’s
         repeated infidelity. If the parties did not contemplate a
         divorce action in the event of such infidelity, the reference
         to divorce procedures in paragraph seven is meaningless.
         One portion of an agreement cannot be interpreted so as to
         annul another part.


                                     - 20 -
J-S13028-22


         The record supports this construction as well. Husband
         testified that the purpose of the agreement was to limit the
         assets which wife would receive in the event she resumed
         her adulterous conduct. This intent comes through quite
         clearly. Paragraph seven indicates that the parties were
         cognizant of the fact that equitable distribution would occur
         in a divorce action, and, in the event of a divorce where
         there had been no infidelity by wife, normal distribution of
         marital property would be made.

         [Wife] argues that since the contract language does not
         specifically address property rights in the event of divorce,
         the provisions of the agreement do not apply. Under
         appellant’s interpretation, the occurrence of infidelity would
         require wife to transfer all of her rights to the marital
         property to husband in exchange for a lump sum of money,
         and upon the subsequent filing of a divorce action, the
         property subject to the prior transfer would then be
         redistributed according to the Divorce Code. Such an
         interpretation flies in the face of basic contract law and
         undermines the validity of marital agreements. Not only is
         such a construction contrary to the intent of the parties, but
         the result is absurd.

Id. at 653-54 (internal citation and footnote omitted).

      Here, the master relied on Laudig when assessing the intent of the

parties in drafting the Agreement.     The master found the purpose of the

Agreement was to protect Ex-Wife’s property rights in the event the parties

separated or divorced; and to protect Ex-Wife from contracting a sexually

transmitted disease.   Consequently, the master deemed it contrary to the

intent of the parties and unreasonable to extend the “illicit acts” provision

beyond the date of separation. The court agreed with the master’s finding in

this respect. (See Decision and Order at 12-13) (stating: “this Court holds

that enforcement of the agreement for a breach of subsection 1, ‘illicit acts’


                                     - 21 -
J-S13028-22


would require Ex-Wife to establish that any illicit acts committed by Ex-

Husband occurred prior to the date of separation”).

      We agree with the master and the court that Ex-Husband must have

committed “illicit acts” prior to the parties’ separation for the Agreement to

apply. Although Ex-Wife relies on the language in the Agreement penalizing

Ex-Husband if he engaged in “illicit acts” “at any time after the date of this

Agreement,” the various “WHEREAS” clauses introducing the Agreement

confirm the parties’ intent to provide economic protection for Ex-Wife if Ex-

Husband engaged in “illicit acts” while the parties were still together.   For

example, if the parties agreed to separate and then Ex-Husband engaged in

“illicit acts,” Ex-Wife would no longer have to worry about contracting a

sexually transmitted disease. Further, the “illicit act” at issue is Ex-Husband

having an affair with Ms. Jordan. If the parties had already separated before

Ex-Husband had an affair, his alleged offensive conduct would not be

considered an “illicit act.”   Read as a whole, the intent of the parties’

Agreement was to protect Ex-Wife if Ex-Husband engaged in “illicit acts”

before the parties’ separation. See Laudig, supra. See also Ramalingam,

supra.

      Next, the master decided the date of the parties’ separation was

February 2012. The master found, inter alia, that: (1) in August 2011, the

parties took a vacation to Rome together; at that time, Ex-Husband did not

indicate that he wanted a divorce; Ex-Wife stated the parties had a nice


                                    - 22 -
J-S13028-22


vacation acting as a normal couple; (2) Ex-Wife took real estate classes in

September 2011, with the encouragement of Ex-Husband, which Ex-Wife

completed in November 2011; there was no discussion regarding divorce

proceedings at that time; (3) the parties and their children spent Thanksgiving

and Christmas in 2011 at the Berks County marital residence; (4) in October

2011, Ex-Husband returned to the United States for one week; the parties had

sexual intercourse during this visit; (5) in late 2011, Ex-Husband began to

make plans for the family to go to Hawaii immediately after the Christmas

holiday; (6) the parties ultimately went on the family vacation to Hawaii in

early January 2012, appeared to be getting along, and were publicly

affectionate with one another; and (7) the parties discussed retiring to Hawaii

in the future to the idyllic nature of the islands. (See Master’s Report and

Recommendation, 8/15/16, at ¶¶ 43-67; R.R. at 112-114).

      Additionally, the master found Ex-Husband did not contact Ex-Wife until

February 2012 to indicate that he did not see a way forward with the parties’

relationship and that he wanted a divorce. (Id. at ¶ 76; R.R. at 115). In late

February 2012, Ex-Husband also called his daughters to let them know of his

intent to obtain a divorce from Ex-Wife. (Id. at ¶ 106; R.R. at 117).

      The master further found that Ex-Husband met Ms. Jordan on January

12, 2012 in the Amsterdam airport. (Id. at ¶ 72; R.R. at 114). The master

acknowledged that Ex-Husband stated his sexual relationship with Ms. Jordan

did not begin until May or June 2012. (Id. at ¶ 74; R.R. at 114). Nevertheless,


                                    - 23 -
J-S13028-22


in late February or early March 2012, Ex-Wife went to Amsterdam and

discovered a woman was staying with Ex-Husband at the Amsterdam

apartment based on numerous female items in the home that did not belong

to Ex-Wife. (Id. at ¶ 78-82; R.R. at 115). Ex-Wife also discovered cards

written to Ex-Husband by Ms. Jordan (which Ex-Wife read and which were

admitted into evidence at the hearing) that demonstrated more than a casual

relationship. (Id. at ¶ 84, 98; R.R. at 115-116). Based upon the foregoing,

the master concluded Ex-Husband had engaged in “illicit acts” as defined in

the Agreement by having an extramarital affair before the parties had

separated, such that the Agreement should govern equitable distribution of

the parties’ assets.

       The court, on the other hand, decided August 2011 was the date of the

parties’ separation based on Ex-Wife’s statement in support proceedings

regarding these parties.4 Thus, the court opined Ex-Wife’s statement was a

“judicial admission” of which the court could take judicial notice, reasoning:

          This [c]ourt finds that the admission is clear and
          unequivocal. Further, as part of the support complaint, the
          statement made by Ex-Wife was for her benefit, and for her
          right to proceed in the support action. Accordingly, the
          admission by Ex-Wife in the support complaint constitutes a
          judicial admission, is binding, and therefore cannot be
          contradicted by Ex-Wife as the admitting party.

          We also note that the date of August 2011 is not inconsistent
          with the other evidence presented in the divorce action. In
____________________________________________


4 The statement set forth in paragraph 3(b) of the support complaint reads,
“[The parties] were separated on 8/2011.” (Decision and Order at 15 n.5).

                                          - 24 -
J-S13028-22


       support of his finding of the February 2012 separation date,
       the Master noted that the parties continued to function as a
       family until 2012, and there was financial interdependence,
       including the filing of joint tax returns and the maintenance
       of the jointly owned residence. They went on several
       vacations together in the summer of 2011 and December
       2011, including a trip to Hawaii.            They celebrated
       Thanksgiving and Christmas in 2011 at the family home in
       Berks County. They also continued to have sexual relations.
       While this evidence is consistent with the Master’s finding of
       a February 2012 separation date, the evidence as a whole
       also supports the August 2011 date. As stated, the parties
       maintained separate residences from August 2011, with Ex-
       Wife in Berks County and Ex-Husband in Amsterdam, and
       with Ex-Wife declining to renew her residency permit in the
       Netherlands. The fact that the parties took vacations
       together and celebrated Thanksgiving and Christmas
       together as a family is not support for or against
       cohabitation. Parties who have separated sometimes do
       continue to function as a family unit for these purposes,
       particularly when there are children involved as is here. We
       also note that sexual relations alone are insufficient to
       support a finding that the parties have not separated.

       We must also address the fact that Ex-Wife, through
       counsel, amended the judicial admission in the support
       complaint, changing the date of separation from August
       2011 to May 2012, consistent with the date Ex-Husband
       filed the divorce complaint. This amendment was made on
       March 5, 2014, approximately thirteen (13) months after
       the support action was filed and processed. This [c]ourt
       finds that the amendment was not made to serve the
       context of the support action at all but was filed as a self-
       serving document to enhance Ex-Wife’s position in the
       divorce, while having no effect in the support action. We
       note that there are no facts in the record to support a May
       2012 separation date apparently simply being chosen
       because of the divorce filing date. This [c]ourt finds that
       Ex-Wife is bound by the August 2011 admission and that
       the amendment is without any force and effect.

       Accordingly, this [c]ourt finds that the date of separation of
       the parties is August 2011. Further, the commencement of
       the relationship between Ex-Husband and [Ms.] Jordan

                                   - 25 -
J-S13028-22


        commenced, at the earliest in January 2012, post
        separation. As the relationship between Ex-Husband and
        Ms. Jordan therefore does not fall under the definition of
        “illicit act” as defined under the agreement and as there is
        no other evidence of any other illicit acts committed by Ex-
        Husband, this [c]ourt finds that Ex-Husband did not breach
        the agreement on the basis of committing an illicit act.

(Decision and Order at 15-17) (internal footnote and citation omitted). For

the following reasons, we cannot agree with the court’s analysis.

     This Court has explained:

        Statements of fact by one party in pleadings, stipulations,
        testimony, and the like, made for that party’s benefit, are
        termed judicial admissions and are binding on the party.
        Nasim v. Shamrock Welding Supply Co., [563 A.2d
        1266, 1267 (Pa.Super. 1989)] (“It is well established that a
        judicial admission is an express waiver made in court or
        preparatory to trial by a party or his attorney, conceding for
        the purposes of trial, the truth of the admission.”). As we
        held in John B. Conomos, Inc. v. Sun Co., 831 A.2d 696,
        712 (Pa.Super. 2003)[, appeal denied, 577 Pa. 697, 845
        A.2d 818 (2004)],

           For an averment to qualify as a judicial admission,
           however, it must be a clear and unequivocal
           admission of fact. Judicial admissions are limited in
           scope to factual matters otherwise requiring
           evidentiary proof, and are exclusive of legal theories
           and conclusions of law. The fact must have been
           unequivocally admitted and not be merely one
           interpretation of the statement that is purported to be
           a judicial admission. Jones v. Constantino, [631
           A.2d 1289, 1293–94 (Pa.Super.1993)] (finding no
           admission where “the evidence could be reasonably
           construed to admit of more than one meaning”)…. An
           admission is not conclusively binding when the
           statement     is   indeterminate,      inconsistent,    or
           ambiguous. When there is uncertainty surrounding a
           conceded fact, it is the role of the judge or jury as fact
           finder to determine which facts have been adequately
           proved and which must be rejected.

                                    - 26 -
J-S13028-22



Coleman v. Wyeth Pharmaceuticals, Inc., 6 A.3d 502, 524-25 (Pa.Super.

2018), appeal denied, 611 Pa. 638, 24 A.3d 361 (2011) (some internal

citations omitted).

      “[Judicial] admissions are considered conclusive in the cause of action

in which they are made—and any appeals thereof—and the opposing party

need not offer further evidence to prove the fact admitted.”        John B.

Conomos, Inc., supra at 713 (internal citation omitted) (emphasis added).

Thus, for an averment to constitute a judicial admission:

         First, the averment must be made in a verified pleading,
         stipulation, or similar document. Second, the averment
         must be made in the same case in which the opposing
         party seeks to rely upon it. In other words, an
         averment made in a pleading in an unrelated cause is
         not a judicial admission that precludes a party from
         contradicting that averment. Third, the averment must
         relate to a fact and not a legal conclusion. Fourth, the
         averment must be advantageous to the party who made it.
         Finally, the fact must be plausible.

Branton v. Nicholas Meat, LLC, 159 A.3d 540, 557 (Pa.Super. 2017)

(internal footnote omitted).

      Here, Ex-Wife stated in a support complaint against Ex-Husband that

the parties separated in August 2011.    Even if we agreed with the court’s

analysis that Ex-Wife’s subsequent amendment to that pleading had no force

or effect, Ex-Wife’s statement in a different cause of action than the one at

issue does not constitute a judicial admission. See id. The support action in

which Ex-Wife made the alleged judicial admission and the divorce action


                                    - 27 -
J-S13028-22


currently before us are not one and the same.5               See, e.g., Wellner v.

Wellner,     699    A.2d    1278,     1281     (Pa.Super.   1997)   (explaining   that

determination made in support order that parties were separated in 1979 does

not have same legal significance as determination of final date of separation

rendered during equitable distribution). Therefore, we cannot agree with the

court that Ex-Wife is precluded from offering a different date of the parties’

separation than August 2011 based on the theory of a judicial admission. Id.

       Further, the court did not dispute the master’s findings that up until

February 2012, the parties had vacationed together, had sexual relations,

were publicly affectionate, spent holidays together, and appeared to others to

still be a couple. As well, Ex-Husband did not advise Ex-Wife or his children

of his intent to separate from Ex-Wife until February 2012. On this record,

we agree with the master that the parties separated in February 2012. See

generally Wellner, supra (holding court did not err in using August 1992 as



____________________________________________


5 In support of its position that Ex-Wife’s statement in the support action
constituted a judicial admission, the court relied on In re Schulz’ Estate, 392
Pa. 117, 139 A.2d 560 (1958). Nevertheless, that case had nothing to do with
judicial admissions and does not mention judicial admissions at all. The only
relevancy In re Schulz’ Estate potentially has to the appeal before us is the
Court’s one sentence that: “The entire record of this estate, including the
record before the various courts, was admitted into evidence and, even if it
were not, we could take judicial notice therof.” Id. at 123, 139 A.2d at 563.
We do not agree with the court’s extrapolation from this one sentence that
simply because the court could take judicial notice of Ex-Wife’s statement in
the support complaint, such notice could convert her statement in that
proceeding to a binding, judicial admission in the divorce proceeding before
us.

                                          - 28 -
J-S13028-22


date of parties’ separation; although husband claimed parties separated in

August 1979, when wife left marital home to care for her ailing father and did

not return, court emphasized that neither party had affirmatively indicated

their intent to live “separate and apart” until that time; even though parties

had not been living together before then, they had still acted as if they were

married, vacationed together, were physically intimate, and held themselves

out as husband and wife).

      The record further confirms that Ex-Husband met Ms. Jordan in January

2012, Ex-Husband invited Ms. Jordan to stay over at his apartment on the

first night he met her, Ex-Husband admitted Ms. Jordan was his girlfriend by

March 2012, Ms. Jordan kept numerous possessions in Ex-Husband’s

apartment in Amsterdam and appeared to be living there in March 2012, and

Ms. Jordan wrote Ex-Husband cards which Ex-Wife discovered that showed

their relationship was intimate.   Although Ex-Husband claimed he did not

engage in a sexual relationship with Ms. Jordan until May or June 2012—post

separation—the master rejected this testimony in favor of the other

circumstantial evidence showing that Ex-Husband and Ms. Jordan were having

an extramarital affair. We see no reason to disturb the master’s credibility

determinations on this point. See Brubaker v. Brubaker, 201 A.3d 180,

184-85 (Pa.Super. 2018), appeal denied, 654 Pa. 506, 216 A.3d 225 (2019)

(stating “that a master’s report and recommendation, although only advisory,

is to be given the fullest consideration, particularly on the question of


                                    - 29 -
J-S13028-22


credibility of witnesses, because the master has the opportunity to observe

and assess the behavior and demeanor of the parties”) (quoting Carney v.

Carney, 167 A.2d 127, 131 (Pa.Super. 2017)).              Given the evidence

presented, we agree with the master that Ex-Husband began an affair with

Ms. Jordan in January 2012 pre-separation, which continued post-separation.

Therefore, Ex-Husband breached the terms of the “illicit acts” provision of the

Agreement.

      Turning to the “divorce” section of the Agreement, the record shows

that Ex-Husband originally filed a divorce complaint on May 2, 2012.         In

February 2013, Ex-Husband withdrew that complaint.         Accepting Ex-Wife’s

proffered meaning of the word “seek” as “to go in search of, look for, to strive

for, try to get or obtain,” the master concluded that Ex-Husband sought a

divorce when he first filed it. The master noted that Ex-Husband still “sought”

a divorce even after Ex-Wife filed the divorce complaint in March 2013 by

continuing to participate in the process and expressing his desire to obtain a

divorce. The master found Ex-Husband’s withdrawal of the 2012 complaint

irrelevant to the language of the Agreement, which imposed certain penalties

upon Ex-Husband for seeking a divorce after the date of the Agreement. The

court agreed with the master that Ex-Husband’s withdrawal of the divorce

complaint did not change the fact that Ex-Husband “sought” a divorce. (See

Decision and Order at 18).

      The court emphasized, however, that weeks prior to Ex-Husband’s filing


                                     - 30 -
J-S13028-22


of the divorce complaint, Ex-Wife’s counsel sent a letter to Ex-Husband’s

counsel dated April 12, 2012, recognizing that Ex-Husband had wanted to

move forward with a divorce and proposing that Ex-Husband initiate the

divorce proceedings.   Specifically, the letter from Ex-Wife’s counsel to Ex-

Husband’s counsel stated:

         Please be advised that I have been retained to represent
         [Ex-Wife] in the above-referenced divorce matter. It is my
         understanding that [Ex-Husband] has retained your
         office and desires to move forward with the divorce
         as soon as possible. Therefore, I propose that [Ex-
         Husband] initiate the divorce action so that we can begin
         discussing a resolution of the parties’ respective claims. I
         am willing to accept service of the divorce complaint on
         behalf of my client.

         In the meantime, should you have any questions, please
         feel free to contact me.

(See N.T. Hearing, 12/10/14, at 969 Ex D-34; R.R. at 1151) (emphasis

added). The court decided that Ex-Wife’s letter through counsel acted as a

waiver of the “divorce” section of the Agreement, such that Ex-Husband’s filing

of the divorce complaint in May 2012 did not constitute a breach of the

Agreement. (Decision and Order at 19).

      We cannot agree with the court’s analysis. Significantly, the language

triggering the “divorce” section of the Agreement occurs if Ex-Husband

“seeks” a divorce. The Agreement does not use the word “files” for divorce.

We will not assume that the parties were ignorant of the meaning of the

language they employed by substituting the word “files” for the word “seeks”

in the Agreement or purporting to use those words interchangeably.        See

                                    - 31 -
J-S13028-22


Ramalingam, supra. The record shows that Ex-Husband informed Ex-Wife

and his children in February 2012, of his intent to separate from Ex-Wife and

go forward with a divorce. Ex-Husband subsequently retained a lawyer for

that purpose, which Ex-Wife’s counsel acknowledged in the April 12, 2012

letter.   Thus, Ex-Husband “sought” a divorce before he filed the divorce

complaint in May 2012, and the letter from Ex-Wife’s counsel to Ex-Husband’s

counsel does not bar her claim to relief.6

       Based upon the foregoing, the record supports the master’s findings that

Ex-Husband committed “illicit acts” prior to the parties’ separation in February

2012, and “sought” a divorce from Ex-Wife, such that the “illicit acts” and

“divorce” sections of the parties’ Agreement apply to this case. Accordingly,

we vacate the June 22, 2021 order and remand for further proceedings

consistent with this memorandum.

       Order vacated. Case remanded for further proceedings. Jurisdiction is

relinquished.




____________________________________________


6 We recognize the court’s statement that the “divorce” section of the
Agreement violates public policy considerations. As this Court already decided
the court erred by sua sponte questioning the validity of the Agreement where
the parties had stipulated to same (see Belke, supra), we agree with Ex-
Wife that the court once again improperly raised the validity of the Agreement,
and we give this portion of the court’s analysis no further attention.

                                          - 32 -
J-S13028-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/07/2022




                          - 33 -